                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
Terrence Lyles,                           )
                      Plaintiff,          )     Case No. 15 CV 5000
v.                                        )
                                          )
Officer Inez Benson, Star#4437,           )    Judge Norgle
Stephen Stoddard, Star #6352              )
Officer Israel Gamez, Star#15210,         )
Officer Louis Moore, Jr., Ste. 5491,      )
Officer Livergood, Star#18898             )
                                          )
                      Defendants.         )

                     DEFENDANTS’ JOINT MEMORANDUM
            IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

       Defendants Inez Benson, Stephen Stoddard, Israel Gamez, Louis Moore, Jr., and George

Livergood (collectively “Defendants), by one of their attorneys, Gregory Beck, Assistant

Corporation Counsel, hereby submit this memorandum of law in support of their motion for

summary judgment (Dkt. No. 108) and state as follows:

                                       INTRODUCTION

       Plaintiff brings five claims pursuant to Section 1983 against Defendants. However, all of

Plaintiff’s claims fail as a matter of law and judgment must be entered in Defendants’ favor. First,

Plaintiff alleges illegal strip search claims against Defendant Officers Benson, Stoddard, and

Gamez. However, there is no evidence Defendants Benson and Stoddard strip searched

Plaintiff. Further, this claim is time-barred as to Defendant Gamez. Second, Plaintiff alleges a

warrantless search of the vehicle he was in against Defendants Benson, Stoddard, and

Gamez. However, as Plaintiff did not own the vehicle, he lacks standing to bring said

claim. Further, this claim is time-barred as to Defendant Gamez. Third, Plaintiff alleges an

unreasonable search and seizure of the vehicle he was in against Defendants Benson, Stoddard,



                                                 1
and Gamez. But again, Plaintiff lacks standing to bring this claim and the claim is time-barred as

to Defendant Gamez. Fourth, Plaintiff alleges Defendant Officers Moore and Livergood failed to

intervene in the above-mentioned illegal searches. However, this claim is time-barred as to

Defendants Moore and Livergood; and besides, there is no evidence they observed any illegal

searches. Fifth, Plaintiff alleges false arrest against Defendants Benson, Stoddard, Gamez, Moore,

and Livergood. However, this claim is time-barred as to Defendants Gamez, Moore, and

Livergood; and besides, there is no evidence they arrested Plaintiff. Further, Defendants Benson

and Stoddard had probable cause to arrest Plaintiff, or at the very least, they are entitled to qualified

immunity on this claim.

                                    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 56(c), summary judgment should be granted “if the

pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

law.” Sallenger v. City of Springfield, Ill., 630 F.3d 499, 503 (7th Cir. 2010) (citing Fed. R. Civ.

P. 56(c)(2)). Once the moving party has met its initial burden of explaining the basis for summary

judgment, the burden shifts to the non-moving party, who cannot “rest upon the mere allegations

or denials of the adverse party’s pleading,” but “must set forth specific facts showing that there is

a genuine issue for trial.” Fed. R. Civ. P. 56(e). Accord, e.g., Celotex Corp. v. Catrett, 477 U.S.

317, 323-24 (1986). A genuine issue of material fact exists for trial when, in viewing the record

and all reasonable inferences drawn from it in the light most favorable to the non-movant, a

reasonable jury could return a verdict for the non-movant. Anderson v. Liberty Lobby Inc., 477

U.S. 242, 248 (1986).




                                                   2
       The United States Supreme Court has held that Rule 56(c) “mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against any party who fails to make

a showing sufficient to establish the existence of an element essential to that party's case, and on

which that party would bear the burden of proof at trial.” Green v. Whiteco Industries, Inc., 17 F.

3d 199, 201 (7th Cir. 1994) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                           ARGUMENT

         I.    ALL CLAIMS AGAINST DEFENDANTS GAMEZ, MOORE AND
               LIVERGOOD ARE TIME-BARRED.

       Section 1983 claims are governed by the forum state's statute of limitations for personal

injury claims, in this case, two years. Ashafa v. City of Chicago, 146 F.3d 459, 461 (7th Cir.

1998); 735 Ill. Comp. Stat. 5/13-202. Although the statute of limitations is borrowed from state

law, federal law determines when the claim accrues. Wallace v. Kato, 549 U.S. 384, 388, 127 S.

Ct. 1091, 166 L.Ed. 2d 973 (2007). Under federal law, § 1983 claims accrue when a plaintiff

knows or has reason to know that his constitutional rights have been violated. Wilson v. Giesen,

956 F.2d 738, 741 (7th Cir. 1992). A plaintiff’s claims for unlawful search and seizure and

failure to intervene accrue immediately, Evans v. Poskon, 603 F.3d 362, 363 (7th Cir. 2010),

while any claim for false arrest accrues when the plaintiff is bound over by a magistrate or

arraigned on charges. Serino v. Hensley, 735 F.3d 588, 591 (7th Cir. 2013).

       Here, Plaintiff’s claims for the illegal strip search, the warrantless search of the vehicle, the

unlawful search and seizure of the vehicle, and the failure to intervene in said searches accrued on

March 30, 2014. SOF at ¶¶ 5-6. Plaintiff’s claim for false arrest accrued the following day on

March 31, 2014. Id. at ¶ 54.

       This Court received Plaintiff’s original complaint naming Officers Benson and Stoddard

as defendants, on June 5, 2015. Id. at ¶ 2. Plaintiff did not identify Officers Gamez, Moore, and

                                                  3
Livergood as defendants until he submitted his First Amended Complaint on November 2, 2016 –

more than two years after the events that gave rise to his claims. Id. at ¶¶ 3-4. As a result,

Plaintiff’s claims against Defendants Gamez, Moore, and Livergood are timely only if the First

Amended Complaint relates back to the original complaint.

       Federal Rule of Civil Procedure 15(c) “governs when an amended pleading ‘relates back’

to the date of a timely filed original pleading and is thus itself timely even though it was filed

outside an applicable statute of limitations.” Krupski v. Costa Crociere S. p. A., 560 U.S. 538, 541

(2010). According to Rule 15(c), “[a]n amendment to a pleading relates back to the date of the

original pleading” if “the amendment changes the party or the naming of the party against whom

a claim is asserted” and “within the period provided by Rule 4(m) for serving the summons and

complaint, the party to be brought in by amendment: (i) received such notice of the action that it

will not be prejudiced in defending on the merits; and (ii) knew or should have known that the

action would have been brought against it, but for a mistake concerning the proper party’s

identity.” Fed.R.Civ.P. 15(c)(1)(C).

       In the wake of Krupski v. Costa Crociera S.p.A., 560 U.S. 538 (2010), the Seventh Circuit

has made clear that:

       The only two inquires that a district court is not permitted to make in deciding whether an
       amendment complaint relates back to the date of the original one are, first, whether the
       defendant who is sought to be added by the amendment knew or should have known that
       the plaintiff, had it not been for a mistake, would have sued him instead or in addition to
       suing the named defendant; and second, whether, even if so, the delay in the plaintiff’s
       discovering his mistake impaired the new defendant’s ability to defend himself.

Joseph v. Elan Motorsports Techs. Racing Corp., 638 F.3d 555, 559-60 (7th Cir. 2011). Plaintiff’s

untimely amendment does not relate back to his original pleading because Defendants Gamez,

Moore, and Livergood did not know or have any reason to know about that Plaintiff intended to

sue them until after the Rule 4(m) period for service had expired, Plaintiff’s failure to name them

                                                 4
as defendants does not constitute a mistake, and the delay in being added to this suit impaired their

ability to defend themselves.

                       A. Defendants Gamez, Moore, and Livergood Did Not Know or Have Any
                          Reason to Know That Plaintiff Intended To Sue Them Until Well After
                          the Rule 4(m) Period for Service Expired.

           In March 2014, Rule 4(m) stated that a defendant must be served within 120 days after the

complaint is filed. Fed.R.Civ.P. 4(m). Here, Plaintiff submitted his original complaint against

Defendants Stoddard and Benson on June 5, 2015. SOF at ¶ 2. Thus, Plaintiff’s claims against

Defendants Gamez, Moore, and Livergood relate back to the original complaint only if the officers

knew or had reason to know prior to October 5, 20151 that the plaintiff, had it not been for a

mistake, would have sued them instead or in addition to suing the named defendants.

                                 i. Defendant Gamez’s Lack of Knowledge

           The undisputed facts show that Defendant Gamez did not know or have any reason to know

that Plaintiff intended to name him in this lawsuit prior to October 5, 2015. To start, Plaintiff did

not amend his complaint to name Officer Gamez as a defendant until November 2, 2016 – well

after the Rule 4(m) period for service expired – and did not serve Officer Gamez until March 13,

2017. SOF at ¶¶ 3-4, 24. Defendant Gamez was not aware that Plaintiff had filed a lawsuit

regarding his March 30, 2014 arrest until March 9, 2017. Id. at ¶ 19. Specifically, Defendant

Gamez learned of this lawsuit when he received a civil summons and complaint from the Office

of Legal Affairs. Id. Between the date of Plaintiff’s March 30, 2014 arrest and March 9, 2017,

Defendant Gamez: (1) had no knowledge that Plaintiff had filed a lawsuit; had no knowledge that

Plaintiff was contemplating filing a lawsuit; and (3) had no knowledge that Plaintiff intended to

name him individually as a defendant in a lawsuit. Id. at ¶¶ 20-23. Accordingly, March 9, 2017



1
    October 3, 2015 was a Saturday.

                                                   5
– more than 17 months after the Rule 4(m) period for service expired – was the very first time that

Defendant Gamez knew or should have known that “the plaintiff, had it not been for mistake,

would have sued him instead or in addition to suing the named defendant.” Joseph, 638 F.3d at

550–60. Therefore, Plaintiff’s First Amended Complaint naming Officer Gamez as a defendant

does not relate back and Defendant Gamez is entitled to summary judgment.

                           ii. Defendant Moore’s Lack of Knowledge

       The undisputed facts show that Officers Moore did not know or have any reason to know

that Plaintiff intended to name him in this lawsuit prior to October 5, 2015. Plaintiff did not amend

his complaint to name Officer Moore as a defendants until November 2, 2016 – well after the Rule

4(m) period for service expired – and did not serve Officer Moore until July 27, 2017. SOF at ¶¶

3-4, 18. Defendant Moore was not aware that Plaintiff had filed a lawsuit regarding his March 30,

2014 arrest until March 1, 2017. Id. at ¶ 13. Specifically, Defendant Moore learned of this lawsuit

when he received a civil summons and complaint from the Office of Legal Affairs. Id. at ¶ 14.

Between the date of Plaintiff’s March 30, 2014 arrest and March 1, 2017, Defendant Moore (1)

had no knowledge that Plaintiff had filed a lawsuit; had no knowledge that Plaintiff was

contemplating filing a lawsuit; and (3) had no knowledge that Plaintiff intended to name him

individually as a defendant in a lawsuit. Id. at ¶¶ 14-17. Accordingly, March 1, 2017 – nearly 17

months after the Rule 4(m) period for service expired – was the very first time that Defendant

Moore knew or should have known that “the plaintiff, had it not been for mistake, would have

sued him instead or in addition to suing the named defendant.” Joseph, 638 F.3d at 550–60.

Therefore, Plaintiff’s First Amended Complaint naming Officer Moore as a defendant does not

relate back and Defendant Moore is entitled to summary judgment.

                          iii. Defendant Livergood’s Lack of Knowledge



                                                 6
       The undisputed facts show that Defendant Livergood did not know or have any reason to

know that Plaintiff intended to name him in this lawsuit prior to October 5, 2015. Plaintiff did not

amend his complaint to name Officer Livergood as a defendant until November 2, 2016 – well

after the Rule 4(m) period for service expired – and did not serve Officer Livergood until February

28, 2017. SOF at ¶¶ 3-4, 12. Defendant Livergod was not aware that Plaintiff had filed a lawsuit

regarding his March 30, 2014 arrest until February 24, 2017. SOF ¶¶ 7. Specifically, Defendant

Livergood learned of this lawsuit when he received a civil summons and complaint from the Office

of Legal Affairs. Id. Between the date of Plaintiff’s March 30, 2014 arrest and February 24, 2017,

Defendant Livergood: (1) had no knowledge that Plaintiff had filed a lawsuit; (2) had no

knowledge that Plaintiff was contemplating filing a lawsuit; and (3) had no knowledge that

Plaintiff intended to name him individually as a defendant in a lawsuit.           Id. at ¶¶ 8-11.

Accordingly, February 24, 2017 – nearly 17 months after the Rule 4(m) period for service expired

– was the very first time that Defendant Livergood knew or should have known that “the plaintiff,

had it not been for mistake, would have sued him instead or in addition to suing the named

defendant.” Joseph, 638 F.3d at 550–60. Therefore, Plaintiff’s First Amended Complaint naming

Officer Livergood as a defendant does not relate back and Defendant Livergood is entitled to

summary judgment.

                   B. Plaintiff’s Failure to Name Officers Gamez, Moore, and Livergood As
                      Defendants Does Not Constitute a Mistake For Purposes Of The
                      Relation Back Analysis.

       In this case, Plaintiff’s original complaint did not name Defendants Gamez, Moore, and

Livergood but, rather, named only Defendants Stoddard and Benson. SOF at ¶ 2. The record is

devoid of any evidence whatsoever that Plaintiff made a mistake regarding the identity of the

individual officers. While the Supreme Court’s ruling in Krupski has changed the way courts



                                                 7
analyze the relation back doctrine under Rule 15(c)(1)(C), the Seventh Circuit continues to hold

that lack of knowledge does not constitute a mistake for purposes of Rule 15(c). See Gomez v.

Randall, 680 F.3d 859, 864 n.1 (7th Cir. 2012); Flournoy v. Schomig, 418 Fed. Appx. 528, 532

(7th Cir. 2011) (unpublished) (“The untimely amendment would not ‘relate back’ to the date of

his original complaint because Flournoy made no mistake; he simply lacked knowledge of the

proper defendants.”) (citing Hall v. Norfolk S. Ry. Co., 469 F.3d 590, 596 (7th Cir. 2006)).

        Courts in this district have engaged in extensive post-Krupski analysis and held that lack

of knowledge of the party’s identity does not constitute a mistake within the purposes of Rule 15.

See e.g., Terry v. Chi. Police Dep’t, 200 F. Supp. 3d 719, 725 (N.D. Ill. 2016) (Kendall, J.)

(“[Plaintiff] did not make the type of mistake of fact at issue in [Krupski]…. The only reason that

Plaintiff did not name the individual officers in the original complaint was Plaintiff’s lack of

knowledge about their names, not a mistake concerning their identity.”); Dandridge v. Cook

County, No. 12 C 5458, 2013 WL 3421834, at *5 (N.D. Ill. Jul. 8, 2013) (Dow, J.) (noting

Plaintiff’s lack of knowledge of the actual identity of the individuals was distinguishable from

Krupski, where the Plaintiff conflated the identity of two defendants due to their roles in the case

and relationship to one another, and finding relation back was, as a result, improper); Vandenburgh

v. Bannockburn Police Officer Robert Ogden, No. 15 C 6191, 2016 WL 403663, at *3 (N.D. Ill.

Jan. 18, 2011) (Ellis, J.) (“After Krupski, courts have continued not to allow relation back where

the plaintiff lacked knowledge of the defendant’s identity prior to the expiration of the statute of

limitations.”).

        Here, Plaintiff’s actions in naming Officers Benson and Stoddard and failing to list

“unknown officers” demonstrates that he intended to name Officers Benson and Stoddard and

those officers only. The Seventh Circuit’s precedent, which, as Judge Dow found, is consistent



                                                 8
with Krupski¸ should be adhered to: lack of any knowledge concerning the party’s identity (verses

a conflation or misunderstanding about the identity of the party) does not constitute a mistake for

purposes of Rule 15(c). Dandridge, 2013 WL 3421834, at *5. Plaintiff’s failure to name

Defendants Gamez, Moore, and Livergood within the statute of limitations simply does not

constitute a mistake and, therefore, does not, and cannot relate back.

                   C. Defendants Gamez, Moore, and Livergood Are Prejudiced By
                      Plaintiff’s Failure to Amend His Complaint Within The Rule 4(m)
                      Period For Service.

       Defendants Gamez, Moore, and Livergood are severely prejudiced by Plaintiff’s undue

delay because they are now forced to defendant against claims that are more than 5 years old. The

statute of limitations exists for a purpose. Illinois courts have repeatedly explained that the purpose

of a statute of limitations is not to shield a wrongdoer, but to discourage the presentation of stale

claims and to encourage diligence in the bringing of actions. Bank of Ravenswood v. City of

Chicago, 307 Ill. App. 3d 161, 167, 717 N.E.2d 478, 483 (1999) (citing Tom Olesker's Exciting

World of Fashion, Inc. v. Dun & Bradstreet, Inc.,61 Ill.2d 129, 137, 334 N.E.2d 160 (1975)).

Defendants Gamez, Moore, and Livergood would suffer extreme and irreparable prejudice having

to answer for alleged actions that he may not recall from five years ago.

       Not only has Plaintiff’s lack of diligence caused undue and irreparable prejudice to

Defendants Gamez, Moore, and Livergood, but the lack of diligence is inexplicable. The first

discovery request that Plaintiff issued was in September 2016, nearly 6 months after the statute of

limitations expired. See ECF Dkt. No. 50. “Following Krupski, numerous lower courts have held

that Krupski precludes relation back when a plaintiff made an affirmative choice not to discover

the identity of the new defendant or to sue the new defendant before the limitations period

expired.” Fleece v. Volvo Constr. Equip. Korea, Ltd., No. 10 C 4496, 2012 WL 171329, at *4



                                                  9
(N.D. Ill. Jan 20, 2012) (Young, J.); see Dandridge, 2013 WL 3421834, at *4–5 (distinguishing

Krupski and finding relation back improper where plaintiff filed complaint naming John Doe

defendants immediately before statute of limitations ran on some of her claims). Plaintiff failed

to timely prosecute his case against Defendants Gamez, Livergood, and Moore and the

consequence of his failure is an extreme prejudice to these defendants that is remedied by the

applicable statutes of limitations. Plaintiff’s decisions prejudiced Defendants Gamez, Moore, and

Livergood, and, for this reason, summary judgment should be entered in their favor and against

Plaintiff.

         II.   THE COURT SHOULD GRANT DEFENDANTS SUMMARY JUDGMENT
               ON EACH OF PLAINTIFF’S CLAIMS

        Plaintiff brings five claims pursuant to Section 1983 against Defendants. Each claim will

be addressed in turn below.

                   A. The Court Should Grant Defendants Gamez, Stoddard, and Benson
                      Summary Judgment On Plaintiff’s Illegal Strip Search Claim.

        Plaintiff brings an illegal strip search claim against Defendants Gamez, Benson, and

Stoddard. Defendant Gamez is entitled to summary judgment because Plaintiff’s claim against

him is time-barred for the reasons discussed in Section I. Defendants Benson and Stoddard are

entitled to summary judgment because there is no evidence that either of them strip-searched

Plaintiff.

         “[I]ndividual liability under § 1983,” “requires personal involvement in the alleged

constitutional deprivation.” Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (citation and

internal quotation marks omitted). The plaintiff must demonstrate a causal connection between (1)

the sued officials and (2) the alleged misconduct. Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th

Cir. 1983)(“Section 1983 creates a cause of action based on personal liability and predicated upon



                                               10
fault. An individual cannot be held liable in a § 1983 action unless he caused or participated in an

alleged constitutional deprivation.... A causal connection, or an affirmative link, between the

misconduct complained of and the official sued is necessary.”).

       Plaintiff is unable to satisfy § 1983’s personal-responsibility requirement. Plaintiff admits

that neither Officer Benson nor Officer Stoddard strip searched him. SOF at ¶¶ 52-53. Further,

both officers deny strip searching Plaintiff. Id. Plaintiff must put forth evidence to support this

claim against Officers Benson and Stoddard. He cannot. Because there is no genuine dispute of

material fact regarding these officers’ personal responsibility for the alleged strip search, summary

judgment on this claim is proper.

                   B. The Court Should Grant Defendants Gamez, Stoddard, and Benson
                      Summary Judgment on Plaintiff’s Warrantless Search of the Vehicle
                      Claim.

       Plaintiff claims that Defendants Benson, Stoddard, and Gamez searched the vehicle

without a warrant, and that the search of the vehicle violated his constitutional rights. Defendant

Gamez is entitled to summary judgment because Plaintiff’s claim against him is time-barred for

the reasons discussed in Section I. Even if Plaintiff’s claim against Defendant Gamez is not time-

barred, Defendant Gamez is still entitled to summary judgment along with Defendants Benson and

Stoddard because Plaintiff lacks standing to challenge the constitutionality of the search. “[R]ights

guaranteed by the Fourth Amendment are personal, and may not be assessed vicariously. Rather,

they must be championed by the one whose rights were infringed by the government's

conduct.” U.S. v. Price, 54 F.3d 342, 345–46 (7th Cir.1995). Plaintiff must have a reasonable

expectation of privacy in the items seized and the area searched to raise a Fourth Amendment

challenge. United States v. Mendoza, 438 F.3d 792, 795 (7th Cir.2006). He has the burden of proof

on this issue. Rawlings v. Kentucky, 448 U.S. 98, 104 (1980). Plaintiff must show that he had a



                                                 11
subjective expectation of privacy and that the expectation is one that society is prepared to

recognize as objectively reasonable. United States v. Garcia, 897 F.2d 1413, 1418 (7th Cir.1990).

A passenger riding in a vehicle which he does not own, or have some other right of possession,

does not have a reasonable expectation of privacy in the vehicle. E.g., Price, 54 F.3d at 345–

46 (7th Cir.1995); see U.S. v. Walton, 763 F.3d 655, 666 (7th Cir. 2014) (“A mere passenger lacks

standing because he cannot prevent the driver or owner of the car from, for example, picking up

random strangers and showing them the interior of the car…A mere passenger has no right to ward

off onlookers or protect his privacy in a car that he has no power over.”).

       Here, Plaintiff had no legitimate expectation of privacy in the vehicle or the items seized.

Plaintiff did not own the vehicle. SOF at ¶ 27. He was not driving the vehicle. Id. at ¶ 28. And

he claims the narcotics that were recovered were not his. Id. at ¶ 55. There is no evidence that

Plaintiff had authority to control or exclude the use of the vehicle by others. The narcotics were

recovered from the overhead compartment on the driver’s side of the vehicle. Id. at ¶¶ 35, 37-38.

This is not an area where one who had no possessory or ownership interest in the car would have

a legitimate expectation of privacy. Here, only the driver of the car had a reasonable expectation

of privacy in it; the same cannot be said for the plaintiff “who was a mere passenger going along

for the ride.” Price, 54 F.3d at 345–46 (7th Cir.1995). As such, Plaintiff has no standing to

challenge the warrantless search of the vehicle and summary judgment should be granted in favor

of Defendants Gamez, Benson, and Stoddard on this claim.

                   C. The Court Should Grant Defendants Gamez, Stoddard, and Benson
                      Summary Judgment on Plaintiff’s Unlawful Search and Seizure of the
                      Vehicle Claim.

       Plaintiff claims that Defendants Benson, Stoddard, and Gamez unlawfully searched and

seized the vehicle, and that the search and seizure of the vehicle violated his constitutional rights.



                                                 12
Defendant Gamez is entitled to summary judgment because Plaintiff’s claim against him is time-

barred for the reasons discussed in Section I. Even if Plaintiff’s claim against Defendant Gamez

is not time-barred, Defendant Gamez is still entitled to summary judgment along with Defendants

Benson and Stoddard because Plaintiff lacks standing to challenge the constitutionality of the

search and seizure for the reasons discussed in Section II(B).

                   D. The Court Should Grant Defendants Moore and Livergood Summary
                      Judgment on Plaintiff’s Failure to Intervene Claim.

       Plaintiff brings a failure to intervene claim against Defendants Moore and Livergood,

contending that these defendants had a realistic opportunity to prevent the unlawful searches

discussed in Sections II(A), (B), and (C) but failed to do so. Defendants Moore and Livergood are

entitled to summary judgment because Plaintiff’s claim against each of them is time-barred for the

reasons discussed in Section I. Even if Plaintiff’s claims against Defendants Moore and Livergood

are not time-barred, Defendants Moore and Livergood are still entitled to summary judgment

because Plaintiff’s constitutional rights were not violated when the vehicle was searched and

Defendants Moore and Livergood did not observe an unlawful strip search.

       A plaintiff may prevail against an officer that did not himself infringe on the plaintiff's

rights if the officer was present and failed to prevent another law enforcement officer from

violating those rights despite a “realistic opportunity to intervene to prevent the harm from

occurring.” Yang v. Hardin, 37 F.3d 282, 285 (7th Cir.1994). In order to be liable for failure to

intervene, an officer must have reason to know “that any constitutional violation has been

committed by a law enforcement official.” Id.

       Because Plaintiff lacks standing to bring a section 1983 claim for the warrantless search of

the vehicle and the unlawful search and seizure of the vehicle such that Defendants Gamez,

Stoddard and Benson are entitled to summary judgment on those claims, Plaintiff’s attendant

                                                13
claims for failing to intervene also fail because there is no underlying constitutional deprivation of

Plaintiff’s rights to form the basis for liability under Section 1983. See Harper v. Albert, 400 F.3d

1052, 1064 (7th Cir.2005) (stating that an underlying constitutional violation is required for a

failure to intervene).

        Plaintiff’s claims for failing to intervene in the alleged illegal strip search must also fail

because Defendants Moore and Livergood did not have a realistic opportunity to prevent this

alleged search from occurring. Defendant Livergood was not present at the scene of Plaintiff’s

arrest and he did not observe an officer strip search Plaintiff at the police station on March 30,

2014. SOF at ¶¶ 43, 50. In fact, Defendant Livergood had no contact with Plaintiff at any point

in time on March 30, 2014. Id. at ¶ 49. Similarly, Defendant Moore did not observe an officer

strip search Plaintiff at any point in time on March 30, 2014. Id. at ¶ 51. Because neither of these

officers observed a constitutional violation being committed by a law enforcement official, neither

of these officers can be said to have had a realistic opportunity to intervene to prevent the alleged

harm from occurring. As such, Defendants Moore and Livergood are entitled to summary

judgment on Plaintiff’s failure to intervene claims.

                    E. The Court Should Grant Defendants Gamez, Stoddard, Benson,
                       Moore, and Livergood Summary Judgment on Plaintiff’s False Arrest
                       Claim.

        Plaintiff’s [Second] Amended Complaint alleges all five Defendants falsely arrested him.

SOF at ¶ 6. However, Plaintiff’s false arrest claim fails as a matter of law. First, the claim is time-

barred against Defendants Gamez, Moore, and Livergood. Second, in the alternative, there is no

evidence Defendants Gamez, Moore, and Livergood arrested Plaintiff. Third, Defendants Benson

and Stoddard arrested Plaintiff with probable cause. Fourth, in the alternative, Defendants Benson

and Stoddard are entitled to qualified immunity on this claim.



                                                  14
                            i. Plaintiff’s False Arrest Claim Is Time-Barred As To Defendants
                               Gamez, Moore, And Livergood.

       For the reasons stated in Section I, Plaintiff’s false arrest claim is time-barred as to

Defendants Gamez, Moore, and Livergood.

                            ii. Alternatively, There Is No Evidence That Defendants Gamez,
                                Moore, And Livergood Arrested Plaintiff.

       “Individual     liability   under § 1983,    requires personal involvement in   the   alleged

constitutional deprivation.” Minix v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010) (citation and

internal quotation marks omitted). The plaintiff must demonstrate a causal connection between

(1) the sued officials and (2) the alleged misconduct. Wolf-Lillie v. Sonquist, 699 F.2d 864, 869

(7th Cir. 1983). Id.     Section 1983 creates a cause of action based on personal liability and

predicated upon fault. An individual cannot be held liable in a § 1983 action unless he caused or

participated in an alleged constitutional deprivation. A causal connection, or an affirmative link,

between the misconduct complained of and the official sued is necessary. Id.

       In order to prevail on his false arrest claim, Plaintiff must prove two things: (1) the

Defendant arrested him (2) without probable cause. Federal Civil Jury Instruction of the Seventh

Circuit, No. 7.07. In the case at bar, it is undisputed that Defendants Gamez, Moore, and Livergood

did not arrest Plaintiff. SOF at ¶¶ 41, 42, 44. Therefore, Plaintiff is unable to satisfy §1983’s

personal-responsibility requirement against them and his false arrest claim fails as a matter of law.

                           iii. Defendants Benson And Stoddard Had Probable Cause To
                                Arrest Plaintiff.

       Plaintiff’s false arrest claim against Defendants Benson and Stoddard fails because they

had probable cause to arrest him. The existence of probable cause to arrest is an absolute bar to a

Fourth Amendment false arrest claim. Maniscalco v. Simon, 712 F. 3d 1139, 1143 (7th Cir. 2013).

A police officer has probable cause to arrest an individual if “at the moment the decision is made,

                                                   15
the facts and circumstances within her knowledge and of which she has reasonably trustworthy

information would warrant a prudent person in believing that the suspect had committed or was

committing an offense.” Fleming v. Livingston County, Ill., 674 F. 3d 874, 878-879 (7th Cir.

2012); see also Anderer v. Jones, 385 F. 3d 1043, 1049 (7th Cir. 2004) (“The existence of probable

cause turns on the information known to the officers at the moment the arrest is made, not on

subsequently-received information.”). This standard does not require a showing “that the officer’s

belief is more likely true than false.” Matthews v. City of East St. Louis, 675 F. 3d 703, 706 (7th

Cir. 2012). There is “no constitutional obligation to exclude all suggestions that the witness or

victim is not telling the truth” even if the suspect denies any wrongdoing. Reynolds v. Jamison,

488 F.3d 756, 762 (7th Cir. 2007). “In recognition of the endless scenarios confronting police

officers in their daily regimen, courts evaluate probable cause not on the facts as an omniscient

observer would perceive them but on the facts as they would have appeared to a reasonable person

in the position of an arresting officer—seeing what he saw, hearing what he heard.” Sheik-Abdi v.

McClellan, 37 F.3d 1240, 1246 (7th Cir. 1994).

       In the case at bar, Plaintiff was arrested by Defendants Benson and Stoddard for violating

720 ILCS 570.0/407(B)(1) in that he knowingly and unlawfully possessed, with intent to deliver,

a controlled substance (cocaine) within 1000 feet of a school. SOF at ¶ 39. The question for

summary judgment thus becomes, did Defendants Benson and Stoddard reasonably believe that

Plaintiff knowingly possessed cocaine? The answer to that question is yes.

       To establish probable cause to arrest for possession of controlled substances, an officer

normally needs evidence “‘tending to show that Plaintiff knew of the presence of the contraband

and that it was in his immediate and exclusive possession.’” Collier v. City of Chicago, 14 C 2157,

2015 WL 5081408, at *5 (N.D. Ill. Aug. 26, 2015) (quoting People v. Juarbe, 318 Ill. App. 3d



                                                 16
1040, 1054, 743 N.E.2d 607, 619 (1st Dist. 2001)). However, “constructive possession may exist

where there is an intent and capacity to maintain control and dominion over the contraband, and

this may be proved by showing that the defendant controlled the premises where it was found.” Id.

(citation omitted); see also U.S. v. Kitchen, 57 F.3d 516, 520 (7th Cir. 1995) (Constructive

possession requires that a person “knowingly has the power and the intention at a given time to

exercise dominion and control over an object, either directly or through others.”). Constructive

possession need not be exclusive, and can be shared with others. U.S. v. Starks, 309 F.3d 1017,

1022 (2002) (quoting U.S. v. DiNovo, 523 F.2d 197, 201 (7th Cir. 1975)).

       Here, Defendants Benson and Stoddard had probable cause to arrest Plaintiff (and the

driver of the vehicle) based on constructive possession of a controlled substance. It is undisputed

that, on March 30, 2014, Defendants Benson and Stoddard received information that a citizen

reported that two males in their mid to late 30s were selling drugs out of a blue van with license

plate N919638 in the area of 105th and Corliss. SOF at ¶ 30. Defendants Benson and Stoddard

relocated to the area and observed the suspect vehicle containing individuals matching the

description. SOF at ¶ 31. Defendants Benson and Stoddard observed an unknown individual

approach the driver’s side and tender money in exchange for an item. Defendants Benson and

Stoddard then observed another individual approach the passenger side and tender money in

exchange for an item. SOF at ¶ 32. Defendants Benson and Stoddard observed the van leave the

area of 105th and Corliss and proceeded to curb the van. SOF at ¶ 33. As Defendants Benson and

Stoddard approached the van, Defendant Benson observed Plaintiff hand Mr. Jackson what

appeared to be a clear plastic bag containing a white substance, which Mr. Jackson then appeared

to place in the overhead compartment. SOF at ¶ 34. Defendant Benson informed Defendant

Stoddard that she observed Plaintiff hand Mr. Jackson what appeared to be a clear plastic bag



                                                17
containing a white substance, which Mr. Jackson then appeared to place in the overhead

compartment. SOF at ¶ 35. Defendant Stoddard asked Mr. Jackson and Plaintiff to exit the

vehicle. SOF at ¶ 36. Defendants Benson and Stoddard observed in plain view, in the upper

compartment of the van, a clear plastic bag containing a white substance. SOF at ¶ 37. Defendant

Benson recovered 1 clear plastic sandwich bag containing 12 individually wrapped bags of suspect

crack cocaine. SOF at ¶ 38. Clearly, there was probable cause to arrest Plaintiff for possession to

the controlled substance.

       The facts of this case are similar to those found in Maryland v. Pringle, 540 U.S. 366

(2003). In Maryland, the Supreme Court held that police officers had probable cause to arrest a

passenger in a car where drugs and cash were recovered. Id. Cash was recovered in a glove

compartment directly in front of the plaintiff and drugs were recovered from behind the back-seat

armrest. Id. at 371-72. The drugs were accessible to all occupants and they all denied ownership

of the cash and drugs. Id. at 372. From these facts, the Court found “it an entirely reasonable

inference … that any or all three of the occupants had knowledge of, and exercised dominion and

control over, the cocaine.” Id. The Court reasoned that “a car passenger … will often be engaged

in a common enterprise with the driver, and have the same interest in concealing the fruits or the

evidence of their wrongdoing.” Id. at 373 (quoting Wyoming v. Houghton, 526 U.S. 295, 304-05

(1999)).

       Defendants recognize that mere proximity to contraband, however, is not enough to arrest

someone for possession of contraband. Constructive possession requires proximity and an

additional factor showing the defendant’s ability to exercise dominion or control over the item.

As the Seventh Circuit has put it, “[p]roximity must be coupled with other evidence, including

connection with an impermissible item, proof of motive, a gesture implying control, evasive



                                                18
conduct, or a statement indicating involvement in an enterprise.” U.S. v. Reed, 744 F.3d 519, 526

(7th Cir. 2014) (quotation omitted). In our case, not only is Plaintiff near the cocaine, Benson and

Stoddard reasonably believed that Plaintiff possessed the cocaine due to him making several

gestures implying control. Because Benson and Stoddard had probable cause to arrest Plaintiff for

possession of a controlled substance, Plaintiff’s false arrest claim against them fails.

                          iv. Alternatively, Defendants Benson And Stoddard Are Entitled
                              To Qualified Immunity.

       To the extent probable cause was lacking for Plaintiff’s arrest, Defendants Benson and

Stoddard are entitled to qualified immunity. “The doctrine of qualified immunity shields public

officials from civil liability if their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Allin v. City of Springfield,

845 F.3d 858, 862 (7th Cir. 2017). The doctrine of qualified immunity protects public officers

from liability in two instances. First, public officers are protected from liability for damages if

their actions did not violate clearly established rights of which a reasonable person would have

known. Fleming v. Livingston County, Ill., 674 F.3d 874, 879 (7th Cir. 2012). Second, the doctrine

provides qualified immunity if “a reasonable officer could have mistakenly believed that probable

cause existed.” Id. at 880. This “arguable probable cause” is found “when a reasonable officer in

the same circumstances and with the same knowledge and possessing the same knowledge as the

officer in question could have reasonably believed that probable cause existed in light of well-

established law.” Id. In other words, qualified immunity tolerates reasonable mistakes regarding

probable cause. Whitlock v. Brown, 596 F.3d 406, 413 (7th Cir. 2010) (citing Malley v. Briggs,

475 U.S. 335, 343, 106 S.Ct. 1092 (1986)).

       There is ample precedent indicating that in grey areas where probable cause may be

questionable, the benefit falls to the law enforcement agent. Anderson v. Creighton, 483 U.S. 635,

                                                 19
641 (1987) (“it is inevitable that law enforcement officials will in some cases reasonably but

mistakenly conclude that probable cause is present, and *** in such cases those officials – like

other officials who act in ways they reasonably believe to be lawful – should not be personally

liable.”); Pourghoraisi v. Flying J, Inc., 449 F.3d 751, 761 (7th Cir. 2006) (“‘[T]he doctrine of

qualified immunity leaves ‘ample room for mistaken judgments’ by police officers.’” (quoting

Payne v. Pauley, 337 F.3d 767, 776 (7th Cir. 2003))); See also Colbert v. Willingham, 13 CV 2398,

Dkt. 104 at *13-14, Judge Dow (N.D. Ill. May 26, 2015). This is especially true in the case at bar

considering that the law of constructive possession was not so clearly established at the time of

Plaintiff’s arrest.

        To defeat the defense of qualified immunity, Plaintiff must point to a “clearly analogous

case establishing a right to be free from the specific conduct at issue” or by showing the conduct

was “so egregious” that a reasonable person must have believed a clearly-defined right was

violated. Wheeler v. Lawson, 539 F.3d 629, 639-40 (7th Cir. 2008). Plaintiff, however, will be

unable to meet either of these burdens. Qualified immunity protects “all but the plainly

incompetent or those who knowingly violate the law.”Malley, 475 U.S. at 341; Hughes v. Meyer,

880 F.2d 967, 970 (7th Cir. 1989). Defendants Benson and Stoddard are entitled to qualified

immunity because they were not acting contrary to clearly established law based on the facts

confronting them and the information they possessed at the time.

                                         CONCLUSION

        For the reasons stated above, Defendant Officers Benson, Stoddard, Gamez, Moore, and

Livergood respectfully request summary judgment be entered in their favor on all claims and

against Plaintiff and dismiss this action with prejudice.




                                                 20
                                                  Respectfully Submitted,

                                                  /s/ Gregory Beck
                                                  Gregory Beck
                                                  Assistant Corporation Counsel III
Jason Marx, Assistant Corporation Counsel Supervisor
Gregory Beck, Assistant Corporation Counsel III
City of Chicago, Department of Law
30 North LaSalle Street, Suite 900
Chicago, Illinois 60602
312.742.5146 || gregory.beck@cityofchicago.org
Atty. No.: 6308565


                              CERTIFICATE OF SERVICE

        I hereby certify that on July 12, 2019, I served a copy of the foregoing DEFENDANTS’
JOINT MEMORANDUM IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
on all counsel of record via the Northern District of Illinois’ CM/ECF system.



                                                         /s/ Gregory Beck




                                             21
